Case 1:12-cv-02140-NGG-JO Document 40 Filed 07/28/20 Page 1 of 3 PageID #: 593




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      MARIA C. GARCIA,
                                   Plaintiff,                            ORDER
                                                                  12-CV-2140 (NGG) (JO)
                     -against-
      ANDREW SAUL,1
                                   Defendant.


            NICHOLAS G. GARAUFIS, United States District Judge.
            Following a successful appeal of the denial of Plaintiff’s social se-
            curity benefits, Charles E. Binder, counsel to Plaintiff, sought an
            award of $18,933.75 in attorney’s fees under 42 U.S.C.
            § 406(b)(1). (See Mot. for Att’y Fees (Dkt. 32).) This court re-
            ferred Binder’s motion to Magistrate Judge James Orenstein for
            a report and recommendation. (See Oct. 24, 2018 Order Refer-
            ring Motion.) On November 2, 2018, Judge Orenstein issued a
            Report and Recommendation (“R&R”) in which he recom-
            mended the court grant Binder’s motion but, concluding that
            $18,933.75 in attorney’s fees (representing an effective hourly
            rate of $782.38) would amount to a windfall to Binder, reduce
            the fee award to $12,100.00 (representing an effective hourly
            rate of $500). (See R&R (Dkt. 36).) Binder timely filed an objec-
            tion to that portion of the R&R that recommended that the award
            be reduced to $12,100.00. (See Objection (Dkt. 37).) Accord-
            ingly, the court reviews that portion of the R&R de novo. See Fed.
            R. Civ. Pro. 72(b)(3); US Flour Corp. v. Certified Bakery, Inc., No.




            1
              At the time of filing, Plaintiff named then-Commissioner of the Social Se-
            curity Administration Michael Astrue as Defendant. The clerk of court is
            respectfully DIRECTED to amend the caption to reflect the name of the
            current Acting Commissioner.




                                                 1
Case 1:12-cv-02140-NGG-JO Document 40 Filed 07/28/20 Page 2 of 3 PageID #: 594




            10-cv-2522 (JS), 2012 WL 728227, at *2 (E.D.N.Y. Mar. 6,
            2012).2
            The court assumes familiarity with the factual and procedural
            history of this case, as set forth in greater detail Judge Orenstein’s
            R&R. In determining whether a proposed fee award would
            amount to a windfall to counsel, courts in this circuit are in-
            structed to consider “(1) whether the attorney’s efforts were
            particularly successful for the plaintiff; (2) whether the effort ex-
            pended by the attorney is demonstrated through non-boilerplate
            pleadings and arguments that involved both real issues of mate-
            rial fact and required legal research; and (3) whether the case
            was handled efficiently due to the attorney’s experience in han-
            dling social security cases.” Morris v. Saul, 17-cv-259 (PKC), 2019
            WL 2619334, at *2 (E.D.N.Y. June 26, 2019). In making this de-
            termination, “although the reviewing court may not use the
            lodestar method to calculate the fee due, a record of the number
            of hours spent on the case in federal court may assist a court in
            determining whether a given fee is reasonable.” Tamburri v. Saul,
            No. 16-cv-5784 (PKC), 2019 WL 6118005, at *2 (E.D.N.Y. Nov.
            18, 2019) (alteration adopted).
            Upon an independent review of the record, the court agrees with
            Judge Orenstein that an award of $18,933.75 would be unrea-
            sonable and represent a windfall to Binder under the
            circumstances of this case. While Binder is correct that courts in
            this circuit have, in some instances, approved fee awards yielding
            considerably higher effectively hourly rates, many of those cases
            involved unusual issues or extensive litigation. See, e.g., Joslyn v.
            Barnhart, 389 F. Supp. 2d 454, 457 (W.D.N.Y. 2005) (counsel
            submitted memorandum of law “which in part alleged bias on
            the part of the original administrative law judge … requir[ing]

            2
             As no party has objected to Judge Orenstein’s determination that Binder
            should be awarded attorney’s fees, the court reviews that determination
            only for clear error, see US Flour, 2012 WL 728227, at *2, and finds none.




                                                2
Case 1:12-cv-02140-NGG-JO Document 40 Filed 07/28/20 Page 3 of 3 PageID #: 595




               not only skilled legal research and analysis but also the gathering
               and compiling of data … in an attempt to establish the alleged
               bias”). Further, courts in this circuit routinely hold fee awards
               that result in effective hourly rates of more than $500 unreason-
               able absent special circumstances. See Tamburri, 2019 WL
               6118005, at *3 (collecting cases). Here, although the court rec-
               ognizes that Binder achieved a successful result for his client and
               that the case was handled efficiently, the issues presented were
               not so complex as to merit the proposed award of $18,933.75.
               The court thus agrees with Judge Orenstein that an award of
               $12,100.00, representing an effective hourly rate of $500, is suf-
               ficient to compensate counsel for the time spent on this case, the
               risk inherent in contingency-fee agreements, and the result he
               obtained for his client. The court further believes that this fee
               award satisfies the underlying policy goal of encouraging quali-
               fied counsel to represent individuals in social security appeals.
               Accordingly, Binder’s Objection is OVERRULED and Judge Oren-
               stein’s Report and Recommendation is ADOPTED IN FULL.
               Binder is awarded $12,100.00 in reasonable attorney’s fees un-
               der 42 U.S.C. § 406(b)(1). Upon receipt of that award, Binder is
               DIRECTED to refund Plaintiff the $4,597.03 in fees previously
               awarded under the Equal Access to Justice Act.
      SO ORDERED.


      Dated:      Brooklyn, New York
                  July 28, 2020

                                                           _/s/ Nicholas G. Garaufis_
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                               3
